                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9    In re Zillow Group, Inc.                            CASE NO. C17-1387-JCC
      Securities Litigation
10
                                                          MINUTE ORDER
11

12

13

14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulated motion regarding
18
     scheduling (Dkt. No. 70). The motion is GRANTED and the Court ORDERS that:
19
            1. The parties shall exchange initial disclosures on or before September 13, 2019.
20
            2. The parties shall issue initial requests for production and interrogatories on or before
21
                 September 20, 2019.
22
            3. Absent leave of the Court and upon a showing of good cause, any motion to amend
23
                 the pleadings or join new parties must be filed no later than October 11, 2019.
24
            4. Plaintiffs shall file a motion for class certification on or before October 11, 2019.
25
            //
26


     MINUTE ORDER
     C17-1387-JCC
     PAGE - 1
 1        5. Defendants shall respond to any motion for class certification on or before January

 2            10, 2020.

 3        6. Plaintiffs shall file any reply in support of class certification on or before February

 4            24, 2020.

 5        7. The parties shall substantially complete all productions of documents responsive to

 6            any discovery requests served no later than February 28, 2020 but may, with leave of

 7            the Court and upon a showing of good cause, extend such substantial completion

 8            date.
 9        8. The parties shall complete all fact discovery by June 27, 2020.
10        9. The parties shall exchange any affirmative expert reports on or before July 13, 2020.
11        10. The parties shall exchange any rebuttal expert reports on or before August 12, 2020.
12        11. The parties shall complete all expert discovery by September 14, 2020.
13        This order is effective on all actions in this case.
14        DATED this 18th day of September 2019.
15                                                          William M. McCool
                                                            Clerk of Court
16
                                                            s/Tomas Hernandez
17
                                                            Deputy Clerk
18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C17-1387-JCC
     PAGE - 2
